Walker, J.
In these cases the venue as laid in Brazoria county is not proved. The evidence goes to show that the offense was committed in Galveston county, if not upon the high seas.
The charge of the court is erroneous, in this :
The court says :—“ Or if you believe that the offense was “ committed not in Brazoria county, but within the boundaries “ of the State of Texas, and that during the voyage, the said “ boat navigated the waters of Brazoria county, or began or ter- “ m mated her voyage in said county,” etc.
The offense must be proved to have been committed within the county where the indictment is found.
The judgments in the District Court in these two cases are reversed, and the causes remanded.
Reversed and remanded.